

DENTSPLY SIRONA INC.
RESTRICTED STOCK UNIT DEFERRAL PLAN
as amended and restated


ARTICLE 1
Purposes


The purpose of this Restricted Stock Unit Deferral Plan, as amended and
restated, is to provide certain officers and directors of DENTSPLY SIRONA Inc.
(the “Company”) the opportunity to defer the receipt of shares of Common Stock
otherwise issued upon the vesting of Restricted Stock Units granted to such
officers and directors under such equity plans of the Company as may be
designated by the Company for such purposes from time to time (each an “Equity
Plan” and together the “Equity Plans”). All capitalized terms used in the Plan
shall have the meanings set forth in Article 2.


ARTICLE 2
Definitions


“Board” means the Board of Directors of the Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Common Stock” means the common stock of the Company, par value $0.01.


“Company” means DENTSPLY SIRONA Inc., a Delaware corporation.


“Deferral Account” means a bookkeeping account in the name of a Participant
maintained pursuant to Article 6.


“Deferral Election” means an election by a Participant, in accordance with
Article 5, to defer the receipt of shares of Common Stock otherwise issued to
such Participant upon the vesting of Restricted Stock Units held by such
Participant.


“Deferred Stock Unit” means a bookkeeping unit credited to a Participant’s
Deferral Account having a value equal to one share of Common Stock.


“Effective Date” means February 5, 2007.


“Participant” means an eligible executive who makes a Deferral Election under
the Plan.





--------------------------------------------------------------------------------



“Plan” means this Restricted Stock Unit Deferral Plan, as amended and restated.
 


“Restricted Stock Units” means restricted stock units granted by the Company
under an Equity Plan, each of which represents a right to receive a share of
Common Stock upon the satisfaction of applicable vesting conditions.


“Settlement Date” shall have the meaning set forth in Section 7.1.


“Termination Date” means the date on which a Participant ceases service as an
employee of the Company or any of its subsidiaries or as a member of the Board.


ARTICLE 3
Administration


The Plan shall be administered by the Human Resources Committee of the Board
(the “Committee”). The Committee shall interpret the Plan and the application
thereof, and establish rules and regulations it deems necessary or desirable for
the administration of the Plan. All such interpretations, rules and regulations
shall be final, binding and conclusive.


ARTICLE 4
Eligibility


Each member of the Board and each employee of the Company or any of its
subsidiaries who is assigned to Grant Tier I through Tier IV in the Committee’s
administration of the Equity Plans may elect to participate in the Plan by
submitting a Deferral Election in accordance with Article 5.


ARTICLE 5
Deferral of Awards


Not later than the earlier to occur of (i) 30 days after the date on which a
Restricted Stock Unit award is granted to a Participant and (ii) 12 months prior
to the first date on which any of the Restricted Stock Units subject to such
award are scheduled to vest (the “Deferral Deadline”), such Participant may
elect, in the form and manner prescribed by the Company, to defer the receipt of
the shares of Common Stock subject to such award to a date subsequent to the
date on which such Restricted Stock Units become vested, as follows:





--------------------------------------------------------------------------------



a)Participants will have the option to defer all or part of each RSU award for a
period of one year, three years, five years, or until retirement or Termination
Date. Such deferral election will apply to the entire portion of the RSU that is
deferred, i.e. a deferral cannot be split into multiple future distribution
dates.
b)The deferral period begins upon vesting.
c)All deferrals are irrevocable.
d)A separate election must be submitted with respect to each Restricted Stock
Unit award granted to and deferred by a Participant.


Notwithstanding the foregoing, the Committee may change or establish a new
Deferral Deadline in such time, form, and manner that is consistent with the
requirements under Section 409A of the Code. If the Deferral Deadline for making
a deferral election has passed without a proper deferral election being made, or
any such deferral election does not otherwise meet the requirements of Section
409A of the Code, the Restricted Stock Unit award will not be eligible for
deferral, and any such deferral election will not be accepted and will be deemed
null and void.


ARTICLE 6
Deferral Accounts


Section 6.1. Deferral Account . A Deferral Account shall be established and
maintained by the Company on behalf of each Participant who submits a Deferral
Election in accordance with Article 5. Upon the vesting of each Restricted Stock
Unit that is subject to a Participant’s Deferral Election, such Participant’s
Deferral Account shall be credited with a fully vested and nonforfeitable
Deferred Stock Unit. To the extent that Restricted Stock Units held by a
Participant are forfeited, any Deferral Election with respect to such Restricted
Stock Units shall terminate and have no effect. If the Company shall pay a
dividend on shares of Common Stock that are issued and outstanding, an amount
equal to the amount of the dividend payable on each share of Common Stock
multiplied by the number of Deferred Stock Units credited to each Participant’s
Deferral Account as of the record date for such dividend shall be credited to
such Participant’s Deferral Account and be deemed invested in additional whole
or partial Deferred Stock Units.
ARTICLE 7
Distribution of Deferred Share Units


Section 7.1. Time of Distribution. Distribution of deferred accounts will be
made within thirty (30) days of the expiration of the applicable deferral period
(the “Settlement Date”); provided that if Participant has deferred until his or
her Termination Date, such payment shall be



--------------------------------------------------------------------------------



made as soon as practicable (but no later than 10 days) after the six-month
anniversary of the Participant’s Termination Date.


Section 7.2. Form of Payment. The payment with respect to Deferred Stock Units
shall be in whole shares of Common Stock, and any fractional shares shall be
paid in cash.


ARTICLE 8 Payment Upon Death of a Participant


Section 8.1. Payment to Beneficiary. In the event a Participant dies before all
Deferred Stock Units credited to his or her Deferral Account have been paid,
payment of the remainder of the Participant’s Deferral Account shall be paid to
the Participant’s beneficiary in a single lump sum payment as soon as
administratively practicable after the date of the Participant’s death.


ARTICLE 9 General


Section 9.1. Relationship to Equity Plans. Restricted Stock Unit awards,
including any such awards that are deferred hereunder, shall be subject to the
terms and conditions of the Equity Plan under which such awards are granted, and
the applicable award agreement thereunder.


Section 9.2. Tax Withholding. As a condition precedent to the receipt of any
shares of Common Stock or other payment pursuant to the Plan, the Participant
shall pay to the Company, at such times as the Company shall determine, such
amounts as the Company shall deem necessary to satisfy any withholding taxes due
on income that the Participant recognizes as a result of the payment of the
Deferred Share Units. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company, its affiliates and
subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant.


Section 9.3. Effective Date; Termination. This Plan, prior to amendment and
restatement, was originally effective as of the Effective Date. The Committee
may terminate this Plan at any time. Termination of this Plan shall not affect
the payment of any amounts credited to a Participant’s Deferral Account.


Section 9.4. Amendments. The Committee may amend this Plan as it shall deem
advisable, subject to any requirements of applicable law, rule or regulation.






--------------------------------------------------------------------------------



Section 9.5. Non-Transferability of Benefits. No benefit payable at any time
under the Plan may be assigned, alienated, pledged or transferred except, in the
event of a Participant’s death, to his beneficiary.


Section 9.6. Adjustment. The number of Deferred Stock Units credited to a
Participant’s Deferral Account shall be subject to adjustment in accordance with
the terms of the applicable Equity Plan.


Section 9.7. Compliance with Section 409A of Code. This Plan is intended to
comply with the provisions of Section 409A of the Code, and shall be interpreted
and construed accordingly. In the event that, notwithstanding such intention,
the Plan or any provision thereof fails to meet the requirements of Section 409A
of the Code and the regulations promulgated thereunder, then the Company or the
Committee may permit the acceleration of the time for distribution of shares
hereunder, notwithstanding any of the other provisions of the Plan, but any such
accelerated payout may not exceed the amount required to be included in the
Participant’s income as a result of the failure to comply with the requirements
of Section 409A and the regulations promulgated thereunder. For purposes of this
provision, an amount will be deemed to have been included in a Participant’s
income if the amount is timely reported on Form W-2 or Form 1099-MISC, as
appropriate.


Section 9.8. Governing Law. This Plan and all determinations made and actions
taken pursuant thereto shall be governed by the laws of the State of Delaware
and construed in accordance therewith without giving effect to principles of
conflicts of laws.









